DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lucas Amodio on 01/13/2022.

Listing of Claims:
1.  (Currently Amended)  A computer-implemented method for providing a 3-D shopping experience to an online shopping environment using a 3-D shopping rendering computer system in communication with a memory, the method comprising:
storing, within the memory, a plurality of 3-D product images, wherein each of the plurality of 3-D product images is associated with a product and a product identifier;
grouping a plurality of product identifiers associated with the plurality of 3-D product images into a plurality of shopping groupings, wherein groupings of product identifiers are grouped based on groupings of the products within a particular region of a physical store;
receiving, from an online shopping computer system associated with a customer, a customer-based product request, wherein the customer-based product request includes a first product identifier included within the plurality of product identifiers;

receiving, from the online shopping computer system, a plurality of online user information associated with the customer including a height of the customer, search histories of the customer, purchase histories of the customer, and purchase histories of social network contacts of the customer, wherein the customer is associated with the online shopping computer system that originated the customer-based product request;

generating, by the 3-D shopping rendering computer system, a virtual shopping layout based upon the plurality of online user information, the height of the customer, and a first shopping grouping included within the plurality of shopping groupings and the filtered plurality of 3-D product images, wherein the first shopping grouping includes the first product identifier, wherein the virtual shopping layout represents a virtual spatial relationship between each product identifier included within the first shopping grouping, and wherein an altitude of one or more products in the virtual shopping layout is based on the height of the customer;
rendering the virtual shopping experience based on the virtual shopping layout, wherein the virtual shopping experience represents a navigable online shopping experience; and
providing the virtual shopping experience to the online shopping computer 
2.  (Previously Presented)	The method of Claim 1, further comprising:
receiving the customer-based product request using an application programming interface; and
providing the virtual shopping experience by communication between the application programming interface and the 3-D shopping rendering computer system.
3.  (Original)	The method of Claim 1, wherein generating the virtual shopping layout further comprises:
generating a plurality of virtual shopping aisles wherein a first virtual shopping aisle of the plurality of virtual shopping aisles includes the first product identifier; and
organizing the plurality of virtual shopping aisles to allow for an online user to navigate between the plurality of virtual shopping aisles.
4.  (Cancelled)	
5.  (Previously Presented)	The method of Claim 1, further comprising:
receiving, from the online shopping computer system, a plurality of online retailer information associated with the customer-based product request, wherein the plurality of online retailer information includes behavior of previous customers including products that were purchased, products that were retrieved but not purchased, and products that were viewed and not retrieved; and
generating the virtual shopping layout based upon the plurality of online retailer information.

receiving a plurality of online user interaction data from the online shopping computer system based on interaction with the online shopping computer system associated with the customer, wherein the plurality of online user interaction data includes products that the customer purchased, products that were retrieved but not purchased by the customer, and products that were viewed and not retrieved by the customer;
processing the plurality of online user interaction data to determine a plurality of user metrics associated with the customer;
generating a plurality of analytical reports based upon the plurality of online user interaction data; and
providing the plurality of analytical reports to at least one of the online shopping computer system, a retailer computer system, and a product producer computer system.
7.  (Previously Presented)	The method of Claim 1, further comprising:
receiving a plurality of user setting information; and
filtering the plurality of 3-D product images in the virtual shopping experience based on the plurality of user setting information.
8. (Cancelled)	
9.  (Cancelled)


store a plurality of 3-D product images at the memory, wherein each of the plurality of 3-D product images is associated with a product and a product identifier;
group a plurality of product identifiers associated with the plurality of 3-D product images into a plurality of shopping groupings, wherein groupings of product identifiers are grouped based groupings of the products within a particular region of a physical store;
receive, from an online shopping computer system associated with a customer, a customer-based product request, wherein the customer-based product request includes a first product identifier included within the plurality of product identifiers;
receive, from the online shopping computer system, a plurality of online user information associated with the customer including a height of the customer, search histories of the customer, purchase histories of the customer, and purchase histories of social network contacts of the customer, wherein the customer is associated with the online shopping computer system that originated the customer-based product request; 
filter the plurality of 3-D product images to only include those products that may be purchased in a virtual shopping experience;
generate a virtual shopping layout based upon the plurality of online user information, the height of the customer, and a first shopping grouping included within the plurality of shopping groupings and the filtered plurality of 3-D product images, , and wherein an altitude of one or more products in the virtual shopping layout is based on the height of the customer;
render the virtual shopping experience based on the virtual shopping layout, wherein the virtual shopping experience represents a navigable online shopping experience; and
provide the virtual shopping experience to the online shopping computer system, wherein the virtual shopping experience includes allowing the customer to purchase one or more products rendered by the virtual shopping experience



11.  (Previously Presented) The 3-D shopping rendering computer system of Claim 10, wherein the processor is further programmed to:
receive the customer-based product request using an application programming interface; and
provide the virtual shopping experience by communication between the application programming interface and the 3-D shopping rendering computer system.


generate a plurality of virtual shopping aisles wherein a first virtual shopping aisle of the plurality of virtual shopping aisles includes the first product identifier; and
organize the plurality of virtual shopping aisles to allow for an online user to navigate between the plurality of virtual shopping aisles.
13. (Cancelled)	
14. (Previously Presented)	The 3-D shopping rendering computer system of Claim 10, wherein the processor is further programmed to:
receive, from the online shopping computer system, a plurality of online retailer information associated with the customer-based product request, wherein the plurality of online retailer information includes behavior of previous customers including products that were purchased, products that were retrieved but not purchased, and products that were viewed and not retrieved; and
generate the virtual shopping layout based upon the plurality of online retailer information.





receive a plurality of online user interaction data from the online shopping computer system based on interaction with the online shopping computer system associated with the customer, wherein the plurality of online user interaction data includes products that the customer purchased, products that were retrieved but not purchased by the customer, and products that were viewed and not retrieved by the customer;
process the plurality of online user interaction data to determine a plurality of user metrics associated with the customer;
generate a plurality of analytical reports based upon the plurality of online user interaction data; and
provide the plurality of analytical reports to at least one of the online shopping computer system, a retailer computer system, and a product producer computer system.
16. (Previously presented)	The 3-D shopping rendering computer system of Claim 10, wherein the processor is further programmed to:
receive a plurality of user setting information; and
filter the plurality of 3-D product images in the virtual shopping experience based on the plurality of user setting information.
17. (Cancelled)	
18. (Cancelled)
non-transitory computer-readable storage device, having processor-executable instructions embodied thereon, for providing a 3-D shopping experience to an online shopping environment, wherein when executed by a computer including at least one processor and a memory coupled to the processor, the processor-executable instructions cause the computer to:
store a plurality of 3-D product images, wherein each of the plurality of 3-D product images is associated with a product and a  product identifier, wherein the product identifiers are grouped based on the groupings of the products within a particular region of a physical store;
group a plurality of product identifiers associated with the plurality of 3-D product images into a plurality of shopping groupings;
receive, from an online shopping computer system associated with a customer, a customer-based product request, wherein the customer-based product request includes a first product identifier included within the plurality of product identifiers;
receive, from the online shopping computer system, a plurality of online user information associated with the customer including a height of the customer, search histories of the customer, purchase histories of the customer, and purchase histories of social network contacts of the customer, wherein the customer is associated with the online shopping computer system that originated the customer-based product request;
filter the plurality of 3-D product images to only include those products that may be purchased in a virtual shopping experience;
generate a virtual shopping layout based upon the plurality of online user information, the height of the customer, and a first shopping grouping included within 
render the virtual shopping experience based on the virtual shopping layout, wherein the virtual shopping experience represents a navigable online shopping experience; and
provide the virtual shopping experience to the online shopping computer system, wherein the virtual shopping experience includes allowing the customer to purchase one or more products rendered by the virtual shopping experience.
20. (Cancelled) 
21. (Currently amended) The non-transitory computer-readable storage device of Claim 19, wherein the processor-executable instructions cause the computer to:
generate a plurality of virtual shopping aisles wherein a first virtual shopping aisle of the plurality of virtual shopping aisles includes the first product identifier; and
organize the plurality of virtual shopping aisles to allow for an online user to navigate between the plurality of virtual shopping aisles.
22-24. (Cancelled)




receiving a plurality of product rules associated with at least one of a retailer and a first product, wherein the plurality of product rules define one or more presentation rules for displaying the first product; and
displaying the plurality of 3-D product images in the virtual shopping experience based on the plurality of product rules including the one or more presentation rules.

26.  (Previously presented) The method of Claim 1, further comprising: 
receiving product discount information; and
displaying the plurality of 3-D product images in the virtual shopping experience based on the product discount information, wherein only discounted products are displayed.

27.	(Previously presented) The method of Claim 1, wherein the plurality of online user information further includes search histories of social network contacts of the customer, and wherein the method further comprises generating the virtual shopping layout based upon the search histories of the customer, the purchase histories of the customer, the search histories of social network contacts of the customer, and the purchase histories of social network contacts of the customer.





receiving, from the customer via the online shopping computer system, a negative rating for a first shelf of the plurality of shelves; and
determining to exclude the first shelf during a subsequent virtual shopping experience based on the negative rating.

29.	(Previously presented) The method of Claim 1 further comprising providing, via the virtual shopping experience, a game to the customer, wherein the customer interacts with the game via the virtual shopping experience.

References Cited
Claims 1-3, 5-7, 10-12, 14-16, 19, 21, and 25-29 are allowed.
The most related prior art of record is Gruttadauria et al. (U.S. Pub. No. 20080043013-A1), Ratner et al., (WO-0072179-A2), and non-patent literature cited as Reference-U on PTO-892. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684